                                                                                                                                                                                                                                                                           . J
;.:A:;;;0~24,;;;5;;;,B.a:(R::;ev;;_.;;;02:;:I0:;;;8/;;;20,;;_l9;1.l;;,::lu;:;dg,;;;m:;::en::,;Ii:::,n;;,;•C:;:r:;:im:;;;in:::;al,;;_Pe:::;tty._:;;;Cas;;;;e;,a(M:;:o;;;:d:;::ifi:;::ed,.)- - - - - - - - - - - - - - - - - - . . . . : . P : : , : a g : : : , . e:.;Io,;;_f~l --'('


                                                              UNITED STATES DISTRICT COURT
                                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                                                                            JUDGMENT IN A CRIMINAL CASE
                                                                 V,                                                                                      (For Offenses Committed On or After November I, 1987)


                                        Jorge Vasquez-Chavez                                                                                             Case Number: 3:19-mj-23692

                                                                                                                                                         LuoeCRo ·
                                                                                                                                                         Defendant's Am "ney
                                                                                                                                                                                                          FILED
REGISTRATION NO. 88896298
THE DEFENDANT:
                                                                                                                                                                                                           SEP 1 6 2019
 13:1 pleaded guilty to count(s) 1 of Complaint                                                 CLERK, U.S. DISTRICT CQlll>T
  •   was found guilty to count(_s_)----'------------+,.B,,UY,.;U;;.T.;:H;;;E,.:;RN~D~IS"'TR~l~CT~O~F-',-CA-"''-:_"1_i:_"'o"_R.Lt,j__lA-l--
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                            Nature of Offense                                                                                                                                        Count Number(s)
8:1325                                                     ILLEGAL ENTRY (Misdemeanor)                                                                                                                              1
  •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.
                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                       I
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                                                                                                                                                   I
imprisoned for a term of:
                                                     '\ /
                                                      0\ TIME SERVED                                                                          •        _ _ _ _ _ _ _ _ _ _ days

   13:1    Assessment: $10 WAIVED 13:1 Fine: WAIVED
   13:1    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the     defendant's possession at the time of arrest upon their deportation or removal.
   D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                  Monday, September 16, 2019
                                                                                                                                                  Date of Imposition of Sentence




                                                                                                                                                  Hl:J.'"~OCK
                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                                                                 3:19-mj-23692
